Citation Nr: 1731065	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tingling and numbness of the right arm, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for tingling and numbness of the left arm, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for tingling and numbness of the right leg, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for tingling and numbness of the left leg, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for balance problems, to include as due to Agent Orange exposure.

6.  Entitlement to service connection for a skin condition, to include as due to Agent Orange exposure.

7.  Entitlement to service connection for residuals of a left great toe injury.

8.  Entitlement to service connection for lumbar spine degenerative disc disease.

9.  Entitlement to service connection for Parkinson's disease.

10.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1967 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

On June 5, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement withdrawing his claims of entitlement to service connection for: numbness and tingling of the bilateral lower and upper extremities, balance problems, a skin condition, residuals of a great left toe injury, lumbar spine degenerative disc disease, and Parkinson's disease; entitlement to an initial increased evaluation for post-traumatic stress disorder and major depressive disorder.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 5, 2017, the Veteran submitted a statement withdrawing his claims of entitlement to service connection for: numbness and tingling of the bilateral lower and upper extremities, balance problems, a skin condition, residuals of a great left toe injury, lumbar spine degenerative disc disease, and Parkinson's disease; entitlement to an initial increased evaluation for post-traumatic stress disorder and major depressive disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.





	(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


